02-12-189-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00189-CR
 
 



DARRIUS L. TIPPINS


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
FROM THE 371ST DISTRICT
COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION[1]
------------
Appellant Darrius L. Tippins attempts
to appeal from his conviction, pursuant to a plea bargain, for evading arrest
or detention with a previous conviction.  The trial court’s certification of his
right to appeal states that this “is a plea-bargain case, and the defendant has
NO right of appeal.”
On May 3,
2012, this court notified appellant about the statement on the trial court’s
certification and informed him that unless he or any party desiring to continue
the appeal filed with the court, on or before May 14, 2012, a response showing
grounds for continuing the appeal, the appeal may be dismissed.  See
Tex. R. App. P. 25.2(a)(2), (d), 44.3.  We have received no response. 
Therefore, we dismiss the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  May 31, 2012




[1]See
Tex. R. App. P. 47.4.